UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7233


WILLIAM HENRY SEALS-BEY,

                Petitioner - Appellant,

          v.

JAMES N. CROSS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00074-REM-JES)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Seals-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William H. Seals-Bey, a federal prisoner, appeals the

district     court’s   order   accepting    the   recommendation      of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             Seals-Bey v. Cross, No.

2:10-cv-00074-REM-JES (N.D.W. Va. Aug. 25, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2